Citation Nr: 0214513	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  98-17 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for low 
back disability and, if so, whether the reopened claim should 
be granted.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied reopening of the veteran's 
claim for service connection for low back disability.  
Subsequently, the RO granted reopening of the veteran's claim 
but then denied the reopened claim on the merits.  

In a decision entered in September 2000, the Board granted 
reopening of the claim but then denied the reopened claim.  
Subsequently, an appeal was taken to the   U. S. Court of 
Appeals for Veterans Claims (Court).  In March 2001, VA filed 
a Motion for Remand with the Court which the appellant did 
not oppose.  By Order of the Court dated in October 2001, the 
September 2000 Board decision was vacated, and the case was 
remanded to the Board for further action.  The Court did not 
retain jurisdiction over this matter.  


FINDINGS OF FACT

1.  In an unappealed rating decision of August 1989, the RO 
continued a prior denial of the veteran's claim for service 
connection for low back disability. 

2.  The evidence added to the record since the August 1989 
rating decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for low back disability.

3.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim for service 
connection for low back disability has been obtained.

4.  The veteran's current low back disability originated more 
than one year following the veteran's discharge from service 
and is not etiologically related to service injury or 
otherwise etiologically related to service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).

2.  Low back disability was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of arthritis 
of the low back during active duty may not be presumed.  38 
U.S.C.A. §§ 1101, 1131, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the VCAA was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the veteran's claim to reopen, 
which was received long before that date.  

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen.  

With respect to the reopened claim, the Board notes that 
through letters, the statement of the case and supplements 
thereto, the RO has informed the veteran of the requirements 
for establishing service connection, the information needed 
from the veteran to enable the RO to obtain evidence in 
support of the claim, the evidence it has considered and the 
reasons for its determinations.  The record also reflects 
that all identified evidence pertinent to the claim has been 
obtained, the veteran has submitted medical nexus evidence in 
support of the claim, and the RO has obtained a VA medical 
opinion addressing the etiology of the veteran's low back 
disability.  

By letter dated in May 2002, the Board wrote to the 
appellant's attorney and offered the opportunity to submit 
additional argument and evidence in support of the appeal.  
Both additional argument and evidence in support of the 
appeal were received in August 2002.  In September 2002, the 
Board again wrote to the attorney to inform her of VA's 
obligations under the VCAA and of the specific information 
and evidence that the appellant should submit to substantiate 
his claim.  A copy of this letter was also mailed to the 
appellant.  The appellant's attorney responded with 
additional argument and declined to submit additional 
evidence. 

In sum, the facts pertinent to the issue on appeal have been 
properly developed, and no further action is required to 
comply with the VCAA or the implementing regulations. 

II.  Analysis

The veteran contends that his current low back disorder is 
due to an injury sustained in a fall from a diving board onto 
cement during service in May 1962.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by peacetime 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In an August 1989 unappealed rating decision, the RO 
continued a prior final denial of the veteran's claim of 
entitlement to service connection for low back disability.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, at 284 (1996).  

Of record at the time of the RO's August 1989 decision were 
service medical records, reflecting that, in May 1962, the 
veteran was seen following an accident in which he dove off a 
diving board and landed on the cement.  He experienced no 
unconsciousness.  There were abrasions and pain in the right 
back.  The veteran had spasm and tenderness of the 
paravertebral musculature on the right at L3-4.  The 
diagnoses were multiple abrasions and back contusion.  X-rays 
of the spine disclosed no abnormalities.  Medication was 
prescribed.  The appellant was seen four days later with 
complaints of marked pain and paravertebral spasm at L3-5.  
He reported that the heat felt good at times but pain and 
stiffness returned soon after.  The veteran was referred to 
the orthopedic clinic where diathermy was prescribed.  
Several days later, the veteran was described as feeling 
better with much less spasm.  The veteran had good range of 
motion of the back at this time.  

The remainder of the service medical records are negative for 
evidence of low back disability.  The report of a July 1962 
examination for separation shows that the veteran's low back 
was found to be normal. 

Also of record in August 1989 were private and VA medical 
reports, dating from 1971 to 1983.  

In pertinent part, those records reflect that a private 
physician indicated in July 1971 that he had treated the 
veteran for spasm of the lumbar spine on one occasion in 
April 1971.  Another private physician related in December 
1971 that he had treated the veteran on several occasions in 
1962 for low back pain.  However, that physician is deceased 
and his records were not available for review.  

On VA orthopedic examination in March 1971, no evidence of a 
low back disorder was found.  An X-ray of the lumbar spine, 
conducted in connection with a September 1971 VA examination, 
revealed slight narrowing of the fifth lumbar interspace.  On 
orthopedic examination by VA in September 1971, the examiner 
diagnosed trauma (sprain) of the lumbar spine by history 
only.  The VA examiner commented that the findings on the 
examination did not support a diagnosis of any current 
orthopedic disorder.  

A September 1976 private X-ray report indicates that a small 
osteophyte at L4 was found.  In the 1980s, several private 
physicians submitted records reflecting that the veteran's 
low back disorder might be related to the in-service injury 
or to disc degeneration.  In May 1982, one private physician 
concluded that he had "grave hesitancy" in accounting the 
trauma of twenty years previously to the veteran's current 
low back disorder. 

The evidence added to the record since the August 1989 rating 
decision includes private medical reports, submitted by the 
veteran's chiropractor, dated in 1994 and 1998, reflecting 
the chiropractor's opinion that the appellant's current low 
back disorder was a result of the in-service 1962 injury.  
These reports are not cumulative or redundant of evidence 
previously of record.  Moreover, since these reports are 
competent evidence of a nexus between the veteran's current 
low back disability and service, they are so significant that 
they must be considered to fairly decide the merits of the 
veteran's claim.  Therefore, the Board finds these reports to 
be new and material.  Accordingly, the claim is reopened. 

With respect to the merits of the veteran's claim, the Board 
notes that although service medical records confirm that the 
veteran sustained low back trauma, service X-rays were 
negative for low back pathology, the veteran's back was found 
to be normal on examination for separation and on a VA 
examination in March 1971, the VA X-ray examination in 
September 1971 was only positive for slight disc space 
narrowing, and the VA orthopedic examiner in September 1971 
concluded that there were no current residuals of the service 
trauma and that no orthopedic diagnosis was warranted.

Moreover, the veteran's pertinent medical history, as 
recorded in the extensive medical evidence in the veteran's 
claims folders, was reviewed by a VA orthopedist in October 
1999.  Based upon his review of the veteran's pertinent 
medical history, the VA physician concluded that there was no 
relationship between the degenerative disc disease and 
degenerative arthritis in the veteran's lower back and the 
incident that occurred during service in 1962, and that it 
was more likely a part of a normal aging process.  In support 
of his conclusion, he noted that X-rays at the time of the 
service injury were negative, that the veteran's low back was 
normal on examination for discharge and that there were 
essentially no further low back complaints until 10 years 
after the service injury.  

The Board has found this opinion to be persuasive because it 
was provided by an orthopedist, persuasive reasoning for the 
opinion was provided and the rationale for the opinion is 
consistent with the veteran's medical history, as recorded in 
the evidence in the veteran's claims folders.  Although the 
veteran's chiropractor has also considered the veteran's 
pertinent medical history in reaching the conclusion that the 
veteran's current back disability is etiologically related to 
service, his expertise in the etiology of low back disorders 
is considerably less than that of the VA orthopedist.  
Therefore, the Board is of the opinion that the opinion of 
the VA orthopedist should be accorded greater weight.   In 
making this determination, the Board has reviewed and 
considered the August 2002 response by the chiropractor to 
the October 1999 medical opinion by the VA orthopedic 
specialist.  

While the Board acknowledges that the claims folders also 
contain a VA outpatient record dated in February 2000 which 
reflects a clinical assessment of, "chronic pain s/p injury 
that occurred while the pt was on active duty," there is no 
indication that this assessment was based on a review of the 
veteran's pertinent medical records or on anything other than 
what he was told by the veteran.  Thus, while an examiner can 
render a current diagnosis based on his examination of the 
veteran, his opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran, unless it is based on a thorough review of the 
record.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
The veteran's current chiropractor also seems to place undue 
weight upon the veteran's verbal account of his medical 
history and to discount the objective findings reported in 
the contemporary medical records dating from service and from 
the years immediately following service.  Accordingly, the 
Board has concluded that both the February 2000 assessment 
and the opinion of the appellant's chiropractor are of de 
minimus probative value.

The Board acknowledges the sincerity of the testimony 
provided by the veteran at the August 1978 hearing and the 
statements submitted by his fellow serviceman with respect to 
the etiology of his low back disorder.  However, as lay 
persons, they are not competent to render opinions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for low back disability.

ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for low back disability is 
granted.

Service connection for low back disability is denied. 



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

